DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russello et al. (US 2011/0141728).
Regarding claim 1, Russello et al. disclose a luminaire system (100 of Fig 1; paragraph 2)
comprising: a luminaire enclosure comprising a luminaire enclosure cover (126 of lens frame 120) and a luminaire enclosure backing (bottom surface 122); a PCB board (LED circuit board 152; paragraph 39), disposed in the luminaire enclosure and including one or more light
emitters (LEDs 154); a protective lens array (156) (Paragraph 40), overlaying the PCB board and
over the one or more light emitters; a clamp plate (158), overlaying the LED protective lens array (Paragraph 40); and, a luminaire flame protected lens (188) disposed in the luminaire
enclosure cover, wherein a luminaire cavity is defined within the luminaire enclosure between
the protective lens array and the luminaire lens (see Fig 2), wherein the LED protective lens array (156) is configured to be secured to the PCB board (152) such that the protective lenses (156) overlay the one or more light emitters (paragraph 40), and a mechanical seal (adherence of positioning plate to PCB 152 provides mechanical seal; paragraph 40) that disallows a flame from travelling into or out of at least one of the protective lenses is formed (adherence of positioning plate 158 to PCB 152 provides a mechanical seal, that produces air tight condition). 
Though Russello et al. fail to explicitly disclose that such mechanical seal disallows a flame from travelling into or out of at least one protective lens, prior art of Russello et al. inherently performs the claimed function since same structure follows same function.
Regarding claim 2, Russello et al. disclose that the pcb board (152) is secured to the
luminaire enclosure backing (122) by mechanical fasteners (paragraph 39).
Regarding claim 3, Russello et al. disclose that the protective lens array (156) is secured
to the PCB board (152) by the mechanical fasteners (through 158; paragraph 40).
Regarding claim 4, Russello et al. disclose that the clamp plate (158) is secured to the
protective lens array (156) by the mechanical fasteners (Paragraph 40).
	Regarding claim 5, Russello et al. disclose that the luminaire face includes a lens
accommodating window (lens retaining area 126) having an outer bezel lip (128) and an inner
bezel lip (127; paragraph 41).
Regarding claim 6, Russello et al. disclose that the luminaire lens (188) is retained
between the outer bezel lip (128) and the inner bezel lip (127) of the lens accommodating
window (126; see Fig 2; paragraph 41).
Regarding claim 7, Russello et al. disclose that the luminaire enclosure further comprises
a heatsink (heat dissipating structure 130) in thermal communication with the PCB board
(paragraph 42).
Regarding claim 8, Russello et al. disclose that the luminaire enclosure comprises a heat
conductive material (130) and acts as a heatsink for the PCB board (paragraph 42).
Regarding claim 9, Russello et al. disclose that the light emitter (154) is an LED
(paragraph 40).
Regarding claim 10, Russello et al. disclose an LED protective luminaire lens array (156
of Figs 1-2) comprising: a plurality of LED protective lenses, each including an LED
accommodating cavity (lens 156 has cavity to enclose LED); an aperture configured to receive a
mechanical fastener; and, a fastener accommodating cutout at a corner of the LED protective
lens array, wherein the LED protective lens array is configured to be attached to a PCB board by
way of mechanical fasteners interacting with the PCB board via at least one of the apertures or the fastener accommodating cutout, and wherein the LED accommodating cavities configured
to overlay a plurality of individual LED elements disposed on the PCB board when the LED
protective lens array is placed onto the PCB board (paragraph 40), and form a mechanical seal that disallows a flame from travelling into or out of at least one of the LED accommodating cavities when the LED protective lens array is placed onto attached to the PCB board (a positioning plate 158 attached to PCB board forming a mechanical seal between LED and LED lens array).
Though Russello et al.  fail to explicitly disclose that such mechanical seal disallows a flame from travelling into or out of at least one of the LED accommodating cavities, prior art of Russello et al. inherently performs the claimed function since same structure (in this case air tight seal) follows same function.
Regarding claim 11, Russello et al. disclose that the LED protective lenses are in a rectangular configuration (see Fig 12).
Regarding claim 12, Russello et al. disclose that the LED protective lenses are arranged
in a 2x2 configuration (Fig 1).
Regarding claim 13, Russello et al. disclose that the aperture is disposed in the center of
the LED protective lens array (Figs 1-2; paragraph 40).
Regarding claim 14, Russello et al. disclose that LED accommodating cavity includes a
plurality of inner walls forming tiered, concentric, conical cavities of differing slopes, diameters, and heights (see the structure of lens 136 in Fig 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russello et
al., further in view of Bullmer et al.(US 2020/0200335).
Regarding claim 15, Russello et al. disclose a flame protected luminaire enclosure (100
of Fig 1) comprising: a luminaire enclosure cover (120) including a luminaire lens (188) and a plurality enclosure fastener accommodating apertures disposed along a perimeter of the
luminaire enclosure cover (see Fig 1); a luminaire enclosure backing (housing 110) configured to
be joined to the luminaire enclosure cover by the enclosure fasteners; and a luminaire cavity
defined by a space extending between the luminaire lens and the luminaire enclosure backing, and wherein the LED protective lens array (156) is configured to be secured to the PCB board (152) such that the protective lenses (156) overlay the one or more light emitters (paragraph 40), and a mechanical seal (adherence of positioning plate to PCB 152 provides mechanical seal; paragraph 40; adherence of positioning plate 158 to PCB 152 provides a mechanical seal, that produces air tight condition). 
Though Russello et al. fail to explicitly disclose that such mechanical seal disallows a flame from travelling into or out of at least one protective lens, prior art of Russello et al. is inherently perform the claimed function since same structure follows same function.
Further, Russello et al. fail to disclose that the size of the luminaire cavity is determined
based on a flame encapsulating protective standard for enclosures.
However, Bullmer et al. in the field of lighting system teaches that the size of the
luminaire cavity is determined based on a flame encapsulating protective standard for
enclosures (housing 1002 may be complaint with NEC fire rating standard; paragraph 30).
Thus, it would have been obvious to one having ordinary skill in the art before the
effective filing date of claimed invention to modify the luminaire system of Russello et al. to
form the luminaire cavity based on a flame encapsulating protective standards to improve the
safety (paragraphs 7-8 & 30 of Bullmer et al.)
Regarding claim 16, Russello et al. disclose that an adaptor configured to connect to a
power or data wire and provide power or data to a PCB board housed in the luminaire enclosure (paragraph 37).
Regarding claim 17, Russello et al. disclose that a gasket (117 of Fig 2) disposed
between the luminaire enclosure cover and the luminaire enclosure backing (paragraph 38).
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russello et
al., in view of Bullmer et al. (US 2020/0200335) and further in view of Yang et al. (US
2016/0085022).
Regarding claim 18, Russello et al. in view of Bullmer et al. disclose all the limitations of claim 18, except for a hollow compartment disposed on a backside of the luminaire enclosure backing.
But, in the same field of lighting, Yang et al. does disclose a hollow compartment disposed on a backside of the luminaire enclosure backing (Figs 2B-2C, paragraph 59; as shown the housing 280 of indicator light 201 can be disposed within an aperture293 in a top end 292 of the mounting frame 290).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the luminaire system of Russello in view of Bullmer et al. to improve safety (Yang; paragraphs 4, 6, 58-61).
Regarding claim 19, Yang et al. disclose that the hollow compartment further includes mounting equipment configured to mount the luminaire enclosure backing to a surface (Paragraph 60). The same reason for combining art as in claim 18 applies.
Regarding claim 20, Yang et al. does disclose that the luminaire enclosure cover and luminaire enclosure backing are configured to form a seam when joined together by the enclosure fasteners, and wherein a flame path is formed in the seam when joined together by the enclosure fasteners (Fig 4; paragraph 70). The same reason for combining art as in claim 18 applies.
Response to Arguments
Applicant's arguments filed on 9/14/2022 have been fully considered but they are not persuasive. 
Please see above rejections considering amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875